Citation Nr: 0000048	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for paranoid 
schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1968 to January 
1971.  

This appeal arises from a recent rating decision from the 
Hartford, Connecticut Regional Office (RO) that denied 
service connection for paranoid schizophrenia.  On September 
16, 1997, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in November 1998 for further 
development.  The case was thereafter returned to the Board.

The veteran's claim for service connection for a 
neuropsychiatric disability was denied by rating decision in 
September 1975 with notice to the veteran in October 1975.  
The last final denial of the claim was in November 1984 at 
which time the RO determined that evidence sufficient to 
reopen the veteran's claim for service connection for a 
neuropsychiatric disability had not been submitted.  In 
January 1985, the veteran was notified of this decision and 
of his appellate rights.  There has been no appeal of this 
rating action.  The current appeal arises from a June 1995 
rating action which held that service connection was not 
warranted for schizophrenia.  As the Board is required to 
make an independent determination of whether the evidence is 
new and material, the issue to be considered will be that 
appearing on the title page of this decision.  In the May and 
August 1999 Supplemental Statements of the Case, the issue 
was considered on a new and material basis.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  The issue of 
entitlement to service connection for a neuropsychiatric 
disability has been denied on more than one occasion.  
Therefore, the Board will address the issue of whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for paranoid 
schizophrenia since the RO's decision in November 1984.


FINDINGS OF FACT

1.  By a rating action dated in November 1984, the RO denied 
service connection for a paranoid schizophrenia.  

2.  The veteran did not timely appeal that determination 
following notification, and it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1984 decision of the regional office that 
denied service connection for paranoid schizophrenia is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1999).

2.  Evidence received since the November 1984 RO decision is 
not new and material, and, thus, the claim for service 
connection for paranoid schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in September 1968, the 
veteran's psyche was clinically evaluated as normal.

On a separation examination in December 1970, a history of 
depression and of nervous trouble was reported.  It was noted 
that the veteran attempted suicide one time.  On examination, 
the veteran's psyche was clinically evaluated as normal.

Associated with the file in June 1975 was a 1975 report from 
Santiago Lloriens (spelling not totally legible), M.D., that 
notes that the veteran was under treatment for a psychotic 
disorder since January 1974.  

In June 1975, the veteran filed a claim for service 
connection for a neuropsychiatric disability.

On a VA examination in August 1975, it was noted that there 
were no medical records available.  The veteran reported that 
in service, he was hospitalized at an army hospital in 
Okinawa for six weeks due to a "nervous" condition, for 
which he was treated for four to six months afterwards.  
After service, the veteran had been treated since January 
1974.  The diagnoses included anxiety neurosis, moderate to 
moderately severe.

By rating action of September 1975, service connection for a 
anxiety neurosis was denied.  The veteran was notified of 
this decision in October 1975.

Associated with the file in April 1984 was a statement from 
Ariel Rojas Davis, M.D., who reported that the veteran was 
under psychiatric treatment since 1974.  The diagnoses 
included chronic paranoid schizophrenia.  

By rating action of August 1984, it was determined that new 
and material evidence had not been submitted to reopen the 
veteran claim for service connection for a nervous 
disability.  Notice was sent to the veteran's address of 
record in August 1984, however, it was returned as 
undeliverable.

Associated with the file in October 1984 was a medical 
certificate from September 1984 that indicates that the 
veteran was diagnosed with paranoid schizophrenia.

Associated with the file in October 1984 was an October 1984 
record from Dr. Davis who indicated that the veteran had been 
seen since 1974.  The diagnoses included chronic paranoid 
schizophrenia.  

By rating action of November 1984, it was determined that 
evidence sufficient to reopen the claim for service 
connection for a nervous disability had not been submitted.  
The veteran was notified of this decision in January 1985.  

Associated with the file in February 1985 was a November 1984 
VA outpatient record that notes that the veteran was seen 
with a history of being treated for paranoid schizophrenia.  
The impression was deferred to complete evaluation.  Further 
evaluation was suggested.  

By rating action of February 1985, it was determined that 
evidence sufficient to reopen a claim for service connection 
for a neuropsychiatric disability had not been submitted.  
There is no indication that the veteran received notice of 
this decision; thus, this decision did not become final.  

Associated with the file in May 1995 were March 1995 VA 
outpatient records that note that the veteran was seen for a 
psychiatry evaluation.  He had prior psychiatric history and 
treatment in the 1970s and 1980s.  It was noted that the 
veteran's past psychiatric history included an overdose in 
1968.  He had been diagnosed with chronic paranoid 
schizophrenia in 1984 and had treatment by Dr. Davis since 
1974.  

On a VA examination for post traumatic stress disorder (PTSD) 
in May 1995, it was noted that the veteran's medical records 
were not available for review.  The veteran reported that in 
service he became depressed and tried to kill himself with an 
overdose of pills.  He had treatment after service beginning 
in 1974.  The diagnoses included schizophrenia, paranoid 
type; PTSD, chronic; alcohol abuse, in remission; and cocaine 
abuse, in remission.

In June 1995, service personnel records were received.  These 
contain no mention of a psychiatric disability. 

Associated with the file in September 1995 were VA treatment 
records from September 1981 to October 1984 that are copies 
of records associated previously with the file; an Agent 
Orange registry form, a request for treatment for myositis 
sacrolumbar, paraspinal, history of herniated nucleus 
pulposus to which the veteran did not appear, a request for 
treatment for headaches, which was canceled, and social work 
notes regarding visits from the veteran's spouse.  It was 
noted that the veteran had a nervous disability.    

At an RO hearing in May 1996, the veteran testified that he 
attended college after service; however, he had nightmares 
and other problems and flunked out.  At that time, he saw a 
psychiatrist.  He currently was being treated by a 
psychiatrist.  

At the Board hearing in September 1997, the veteran testified 
that he was not able to handle college after the service.  He 
had been a good student in high school prior to service.  He 
was treated by Dr. Rojas after service and then by the VA.  
He was currently in therapy and was on medication.  The 
veteran stated that in service he tried to commit suicide 
with pills.  He was taken to a facility in Alabama.  

In November 1998, the current issue was Remanded by the 
Board.  The RO was requested to furnish information in order 
to attempt to obtain additional service medical records.  In 
December 1998, a letter was sent to the veteran requesting 
information regarding his in-service psychiatric treatment, 
including specific dates, places and circumstances of each 
hospitalization and the units to which he was assigned during 
the relevant periods.  No response was received from the 
veteran.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above 
and will not be used in this case.  Additionally, in this 
case, the RO did not cite or rely on the overruled portion of 
the Colvin test in the May 1999 or August 1999 SSOCs.  

The additional evidence submitted since the November 1984 RO 
decision includes VA treatment records that are cumulative of 
evidence already of record and show continued treatment for 
schizophrenia.  Additionally, there are service personnel 
records not relevant to the issue on appeal.  The service 
personnel records and VA treatment records are not material, 
as they do not relate any current schizophrenia to military 
service.  They also do not establish the presence of 
schizophrenia to a compensable degree within one year 
postservice.  Additionally, there is testimony by the veteran 
to the effect that paranoid schizophrenia is related to his 
service.  This testimony is not material because the veteran 
is not competent to make such a determination.  Where, as 
here, the determinative issue is one of medical causation, 
competent medical evidence connecting the current disability 
to an in-service injury is required, and lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for paranoid schizophrenia.

This case was remanded in November 1998 for the RO to obtain 
information from the veteran in order to make an additional 
search for records of reported treatment at specific 
facilities.  No response was received.  Absent cooperation by 
the veteran, the Board finds that there is insufficient 
detailed information on which to request additional service 
medical records.  



ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for paranoid schizophrenia, the 
claim is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

